 Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 1 of 33 PAGEID #: 1




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


NEW LANSING GARDENS HOUSING,                         )
LIMITED PARTNERSHIP,                                 )
                                                     )
       PLAINTIFF,                                    )
                                                     )       Civil Action No.
vs.                                                  )
                                                     )
COLUMBUS METROPOLITAN                                )
HOUSING AUTHORITY                                    )
                                                     )
and                                                  )
                                                     )
ASSISTED HOUSING                                     )
SERVICES CORPORATION,                                )
                                                     )       COMPLAINT
               DEFENDANTS.                           )



       Plaintiff seeks declaratory and injunctive relief to remedy defendants’ breach of provisions

in a Section 8 housing contract that govern plaintiff’s entitlement to certain fifth-year adjustment

of contract rents, to be effective on November 1, 2019.

                                            PARTIES

       1.      Plaintiff New Lansing Gardens Housing, L.P. (“New Lansing”) is an Ohio limited

partnership. New Lansing is the owner of an apartment property known as Lansing Gardens

located in Bridgeport, Ohio, that is subject to a Project-Based Section 8 Housing Assistance

Payments Renewal Contract (“Renewal Contract”).

       2.      Defendant Columbus Metropolitan Housing Authority (“Columbus Housing

Authority”) is a public housing authority created by Ohio statute as a body corporate and politic.

In or about April 2000, HUD announced its award for contract administration to Columbus
 Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 2 of 33 PAGEID #: 2




Housing Authority for the project-based Section 8 program within Ohio. At all relevant times,

Columbus Housing Authority acted through defendant Assisted Housing Services Corporation, its

authorized agent for contract administration of the Renewal Contract.

       3.       Defendant Assisted Housing Services Corporation (“Assisted Housing”) is a non-

profit Ohio corporation with a principal place of business in Columbus, Ohio, and served as

authorized agent for Columbus Housing Authority at all relevant times.

                                 JURISDICTION AND VENUE

       4.       Subject matter jurisdiction is grounded in federal question jurisdiction, 28 U.S.C.

Section 1331.

       5.       Venue is proper in this forum pursuant to 28 U.S.C. Section 1391 (b)(1) because

defendants are entities organized under Ohio law and resident in this judicial district.

                                  FACTUAL ALLEGATIONS

Section 8 Housing Renewal Contract

       6.       The parties to the Renewal Contract are New Lansing and Columbus Housing

Authority, by its agent Assisted Housing (collectively referred to herein as “Assisted Housing” or

“Contract Administrator”). A copy of the Renewal Contract is attached hereto as Exhibit A.

       7.       The Renewal Contract, effective November 1, 2014, was established as a Mark-

Up-To-Market (“MUTM”) contract under Option 1A of the Section 8 Renewal Policy Guide Book

effective May 8, 2012 (“2012 Guide Book”) that was in effect in 2014.

       8.       The Renewal Contract has a twenty (20) year term. HUD reviewed and approved

the Renewal Contract and signified its approval by executing the Renewal Contract.

       9.       The initial contract rents approved for Lansing Gardens were set forth on Exhibit 1

to the Renewal Contract. These initial rents were based on a rent comparability study (“RCS”)




                                                 2
 Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 3 of 33 PAGEID #: 3




submitted by New Lansing to Assisted Housing in June 2014. New Lansing’s RCS was prepared

by the Gill Group Inc. (“Gill Group”) in accordance with the Uniform Standards of Professional

Appraisal Practice (“USPAP”) and Chapter 9 of the 2012 Guide Book then in effect (the “2014

Gill RCS”). The initial rents were established through a process of comment and negotiation

between New Lansing and Assisted Housing, which retained Garvin Appraisal Company of

Columbus, Ohio (“Garvin Appraisal”) to review the 2014 Gill RCS. The initial rents on Exhibit

1 of the Renewal Contract were approved on or about January 22, 2015, retroactive to November

1, 2014.

       10.    The 2014 Gill RCS, approved by Assisted Housing (and HUD), based on the

substantive review of Garvin Appraisal, established the reasonable market area and comparable

properties for Lansing Gardens for the purpose of determining the market rents New Lansing could

charge for each apartment pursuant to the Renewal Contract.

       11.    At issue in this case is the fifth-year adjustment of contract rents governed by

Section 5 of the Renewal Contract (“Fifth-Year Adjustment’). Under the Renewal Contract, the

Contract Administrator is obligated to “reasonably determine” and adjust monthly contract rents

for Lansing Gardens for each 5-year period of the 20-year term. The Fifth-Year Adjustment

contemplated submission of a new RCS by New Lansing.

       12.    In pertinent part, Sections 5b (2) (b) and (c) of the Renewal Contract provide:

       (b) At the expiration of each 5-year period of the Renewal Contract term, the contract
       administrator shall compare existing contract rents with comparable market rents for the
       market area. At such anniversary of the Renewal Contract, the contract administrator
       shall make any adjustments in the monthly contract rents, as reasonably determined
       by the contract administrator in accordance with HUD requirements, necessary to set
       the contract rents for all unit sizes at comparable market rents. Such adjustments may
       result in a negative adjustment (decrease) or positive adjustment (increase) of the contract
       rents for one or more-unit sizes.




                                                3
 Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 4 of 33 PAGEID #: 4




       (c) To assist in the determination of the contract rents, the contract administrator
       may require that the owner submit to the contract administrator a rent comparability
       study (at the owner’s expense) in accordance with HUD requirements.

(Emphasis added).

       13.     While Section 5b (2) (c) requires the owner to submit an RCS for the Fifth-Year

Adjustment to be in accordance with HUD requirements, because HUD regulations and

requirements are constantly changing, as a safeguard, Section 8 of the Renewal Contract expressly

prohibits the Contract Administrator, when administering the Renewal Contract, from applying

subsequent changes in HUD regulations and requirements when such subsequent changes are

“inconsistent with provisions of the Renewal Contract, including the provisions of Section 5”

governing contract rents and the Fifth-Year Adjustment. Section 8 of the Renewal Contract

provides in full:

       The Renewal Contract shall be construed and administered in accordance with all statutory
       requirements, and with all HUD regulations and other requirements, including amendments
       or changes in HUD regulations and other requirements during the term of the Renewal
       Contract. However, any changes in HUD regulations and requirements which are
       inconsistent with the provisions of the Renewal Contract, including the provisions of
       Section 5 (contract rent) and Section 10 (distributions), shall not be applicable.

(Emphasis added).

New Lansing’s RCS Submitted For The Fifth-Year Adjustment Was Approved

       14.     In June 2019, New Lansing submitted a new RCS prepared by Gill Group to

Assisted Housing in support of its Fifth-Year Adjustment to be effective November 1, 2019 (the

“2019 Gill RCS”). The 2019 Gill RCS effectively utilized the same market area and comparable

properties used in the 2014 Gill RCS that had been approved for the Renewal Contract by Assisted

Housing and HUD.

       15.     Assisted Housing as Contract Administrator retained a third-party appraiser to

perform a substantive review of the 2019 Gill RCS. After the substantive review was completed



                                               4
 Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 5 of 33 PAGEID #: 5




and approved, an internal appraiser at Assisted Housing performed a quality control review of the

2019 Gill RCS. New Lansing was advised by Assisted Housing both verbally and by email that

the 2019 Gill RCS was approved.

The Contract Administrator Acted In Concert With HUD To Breach The Renewal Contract

       16.    Notwithstanding that Assisted Housing approved the 2019 Gill RCS and thus was

required under Section 5 of the Renewal Contract to submit a revised schedule of contract rents

for the Fifth-Year Adjustment in accordance with the approved 2019 Gill RCS, Assisted Housing

breached Section 5 of the Renewal Contract by submitting the approved 2019 Gill RCS to HUD

for its independent approval. Section 5 does not contemplate or authorize an additional approval

of the 2019 Gill RCS by HUD.

      17.     The sole basis cited by Assisted Housing for submitting New Lansing’s approved

RCS to HUD for further approval was the so-called “140% Rule,” which was not in the 2012

Guide Book effective in 2014 when Assisted Housing and New Lansing entered into the Renewal

Contract. The 140% Rule was first introduced to the Guide Book effective November 5, 2015

(“2015 Guide Book”) and is now found in Section 9-14 of the current Guide Book effective July

28, 2017 (“2017 Guide Book”). Subsection A of Section 9-14, entitled Mandatory Market Rent

Determination, sets forth additional requirements if the owner’s RCS establishes market rents

exceeding 140% of the median gross rents for the zip code in which the project is located as

reflected in the United States Bureau of the Census database. When the 140% Rule is triggered

an independent HUD-commissioned, RCS is required in accordance with the 2017 Guide Book.

      18.     On information and belief, Assisted Housing acted under HUD’s direction and

control when it cited the 140% Rule to require further HUD approval.          Assisted Housing

understood that HUD would require a new RCS under Section 9-14 of the 2017 Guide Book which




                                               5
 Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 6 of 33 PAGEID #: 6




would eviscerate Assisted Housing’s approval of the 2019 Gill RCS. HUD was allowed by the

Contract Administrator, in violation of the Renewal Contract, to take complete control of the Fifth-

Year Adjustment process.

       19.     Assisted Housing as Contract Administrator was required to act in good faith in

determining the Fifth-Year Adjustment pursuant to Section 5 of the Renewal Contract as written

and was prohibited by Section 8 of the Renewal Contract from applying subsequent changes in

HUD’s Guide Book that were inconsistent with the Renewal Contract. Neither the Renewal

Contract nor the 2012 HUD Guide Book imposed the 140% Rule on the 2019 Gill RCS or required

or contemplated HUD’s additional review and approval of the 2019 Gill RCS submitted to

Assisted Housing, the Contract Administrator, for the Fifth-Year Adjustment. Further, neither the

Renewal Contract nor the 2012 Guide Book authorized the Contract Administrator (or HUD) to

require another RCS as an alternate to New Lansing’s approved RCS for the purpose of

establishing the Fifth-Year Adjustment of contract rents.

       20.     In sum, under Section 5, Assisted Housing as Contract Administrator was

authorized to review (in good faith) the 2019 Gill RCS to ensure it was prepared in accordance

with HUD requirements. Undoubtedly, Assisted Housing performed that review and approved the

2019 Gill RCS. But Assisted Housing could not thereafter apply the 140% Rule from the 2017

Guide Book, a subsequent HUD requirement created after the Renewal Contract, to abrogate its

authority and responsibilities to HUD to determine the Fifth-Year Adjustment under the Renewal

Contract. HUD had no authority under the Renewal Contract or the 2012 Guide Book to

determine, approve or otherwise participate in the Fifth-Year Adjustment.

       21.     Assisted Housing violated Section 5 and Section 8 of the Renewal Contract when,

after it had approved the 2019 Gill RCS, it injected the 140% Rule into the straight-forward Fifth-




                                                 6
 Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 7 of 33 PAGEID #: 7




Year Adjustment process to abrogate authority and control of the Fifth-Year Adjustment process

to HUD, knowing that HUD would require a new RCS to eviscerate the 2019 Gill RCS it had

approved.    The Contract Administrator thus imposed new and additional procedural and

substantive requirements on New Lansing inconsistent with the terms of Section 5’s provision for

the Fifth-Year Adjustment.

HUD Took Control Of The Fifth-Year Adjustment Process And Acted In Bad Faith

       22.     As noted, HUD, without authority in the Renewal Contract, was allowed by the

Contract Administrator to take complete control of the Fifth-Year Adjustment process. HUD

commissioned a competing RCS by Feasibility Research Group (“FRG”) to undermine and

eviscerate New Lansing’s approved RCS.        FRG’s RCS dated December 2, 2019 was not the

product of a fair and independent process but was managed and controlled by HUD. Moreover,

the FRG study contained a host of obvious and substantial errors, deficiencies and manipulations

which HUD thoroughly ignored when New Lansing submitted in January 2020 a detailed 17-page

analysis and protest of both the FRG study and HUD’s commandeering of the Fifth-Year

Adjustment process in violation of the Renewal Contract.

       23.     FRG conducted a cursory site inspection of Lansing Gardens on September 19,

2019 and informed New Lansing that its RCS was due to HUD in the first week of October, a

deadline FRG stated it would meet. New Lansing was informed by HUD on October 7, 2019 that

FRG’s report was to be submitted to HUD’s Chicago office that day and that New Lansing would

likely receive a copy of the report that week. In fact, FRG’s RCS was not finalized and “submitted”

until 2 1/2 months after the site visit (on December 2, 2019) and only after FRG further met with

HUD officials in Detroit on November 20, 2019 to discuss “issues” with the study.




                                                7
 Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 8 of 33 PAGEID #: 8




       24.     Four days after FRG’s December 2, 2019 RCS, by letter dated December 6, 2019,

Assisted Housing forwarded to New Lansing a revised Rent Schedule (HUD form 92458) for

execution. The Rent Schedule reflected adjusted rents derived from FRG’s RCS. Incredibly, the

adjusted rents submitted to New Lansing were lower than the existing contract rents in effect prior

to the initiation of the Fifth Year Adjustment process in June 2019.

       25.     Thereafter, New Lansing communicated objections to Assisted Housing and HUD

in several emails. On December 16, 2019, New Lansing executed a Rent Schedule based on the

approved 2019 Gill RCS and forwarded it to Assisted Housing and HUD for approval and

execution, which was ignored. Ultimately, as noted, New Lansing prepared and submitted to

HUD, on January 30, 2020, a detailed 17-page analysis and protest of both the FRG defective rent

study and HUD’s commandeering of the Fifth-Year Adjustment process in violation of the

Renewal Contract. New Lansing’s analysis and protest examined in detail the defective nature of

the FRG rent study and attached in support a report dated January 24, 2020 from Gill Group.

       26.     HUD’s 2-page response came on March 31, 2020. HUD ignored everything in New

Lansing’s January 30, 2020 analysis and protest, except to address three specific and very minor

line items in the HUD form 92273-S8 forwarded by Assisted Housing. HUD stated that New

Lansing’s objections came within Chapter 9-14C of the 2017 Guide Book, that the objections

merely represented subjective opinions, and that Chapter 9-14 C did not allow any appeal of a

HUD-ordered RCS.       HUD did not address New Lansing’s protest that HUD improperly

commandeered the Fifth-Year Adjustment process in violation of the Renewal Contract, that

HUD’s process was not fair and independent, and finally that FRG’s December 2, 2019 RCS was

wholly manipulated, improper and violative of the very version of the 2017 Guide Book upon

which HUD and Assisted Housing relied. HUD and Assisted Housing turned a blind eye to New




                                                8
    Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 9 of 33 PAGEID #: 9




Lansing’s detailed complaint concerning FRG’s study and their improper conduct and reaffirmed

the December 6, 2019 Rent Schedule that had been submitted to New Lansing.

         27.       Briefly, as detailed in New Lansing’s 17-page protest and analysis, FRG’s

December 2, 2019 RCS is fatally defective, including, without limitation, the following:

               •   FRG failed to properly evaluate the condition of and services provided at Lansing
                   Gardens, resulting in a rent reduction of approximately $87,000 per annum in its
                   RCS for these attributes alone;

               •   FRG’s rent study ignored the market area and comparable properties for Lansing
                   Gardens used in the 2014 Gill RCS approved for the Renewal Contract, and instead
                   created a gerrymandered market area that ignored the actual area from which
                   Lansing Gardens drew its rental applicants;

               •   Having created a gerrymandered market area, FRG then relied on comparable
                   properties not contained in the market area it created. Half of FRG’s comparable
                   properties were not in FRG’s designated market area. One of the properties was an
                   hour drive away in Pennsylvania after having passed through West Virginia;1

               •   FRG failed to properly inspect, evaluate and adjust the comparable properties it
                   relied on vis-à-vis Lansing Gardens;

               •   FRG’s RCS failed to meet numerous standards required in the 2017 Guide Book
                   for preparation of a rent comparability study; and

               •   There is a stark difference in the rent potential for New Lansing derived from the
                   2019 Gill RCS ($670,800) and the FRG RCS ($488,544).

         28.       In sum, New Lansing has maintained Lansing Gardens as a Section 8 apartment

property for 30 years without default or other blemishes in its performance. At HUD’s physical

inspection in January 2020 the property received an excellent score of 95. New Lansing was

entitled under the Renewal Contract to a fair and independent process to determine the Fifth-Year


1
  Under the governing statute, the term comparable properties means properties not receiving
Section 8 assistance in the same market areas where practicable that are similar to the housing
project’s as to neighborhood (including risk of crime), type of location, access, street appeal, age,
property size, apartment mix, physical configuration, property and unit amenities, and other
relevant characteristics. See Section 512 (1) of the Multifamily Assisted Housing Reform and
Affordability Act of 1997, 42 U.S.C. Section 1437f.

                                                   9
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 10 of 33 PAGEID #: 10




Adjustments by the Contract Administrator. Assisted Housing (in concert with HUD) acted in bad

faith and in breach of the Renewal Contract in abrogating to HUD its authority and responsibilities

to determine the Fifth-Year Adjustment and in acquiescing to HUD’s improper conduct in

commissioning and approving FRG’s RCS.

                                   NEW LANSING’S CLAIMS

                                   COUNT ONE
                        BREACH OF THE RENEWAL CONTRACT

       29.     New Lansing incorporates by reference the allegations contained in all previous

paragraphs as if fully restated herein.

       30.     As alleged herein, Assisted Housing and Columbus Housing Authority

intentionally and willfully breached their obligations as Contract Administrator to reasonably

determine the Fifth-Year Adjustment of contract rents to which New Lansing was entitled under

Section 5 and Section 8 of the Renewal Contract.

       31.     By their conduct alleged herein, Assisted Housing and Columbus Housing

Authority (in concert with HUD) intentionally and willfully breached the implied covenant of good

faith and fair dealing in their performance of the Renewal Contract and specifically with respect

to the Fifth-Year Adjustment under Section 5 and Section 8 thereof.

       32.     New Lansing has complied with all of its obligations under the Renewal Contract.

       33.     New Lansing has been injured as a direct consequence of the breach of the Renewal

Contract by Assisted Housing and Columbus Housing Authority.

       34.      New Lansing is entitled to declaratory and injunctive relief necessary to remedy

the breach of the Renewal Contract for defendants’ past and continuing breaches of the Renewal

Contract. Such relief is necessary to ensure New Lansing’s right to charge appropriate rents

effective November 1, 2019, going forward for the remainder of the present 5-year portion of the



                                                10
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 11 of 33 PAGEID #: 11




Renewal Contract’s twenty-year term, to establish the rights and obligations of the parties with

respect to Section 5 and Section 8 of the Renewal Contract regarding the application of the Fifth-

Year Adjustment, and to assure that defendants comply with their obligations to New Lansing

under Section 5 and Section 8 of the Renewal Contract consistent with the Court’s declarations on

a going-forward basis.

       35.      There is no adequate remedy at law to compensate New Lansing for the loss of

contract rents it could appropriately charge for Lansing Garden apartments.

                                       COUNT TWO
                                 DECLARATORY JUDGMENT

       36.      New Lansing incorporates by reference the allegations contained in all previous

paragraphs as if fully restated herein.

       37.       There is a substantial and actual controversy between the parties regarding the

Renewal Contract and the parties’ respective rights and obligations going forward for the

remainder of its twenty-year term, and specifically with respect to the Fifth-Year Adjustment.

       38.      A declaration of the parties’ respective rights will clarify the legal relations between

the parties going forward in the performance of the Renewal Contract.

       39.      Under the terms of Section 5 and Section 8 of the Renewal Contract, New Lansing

is entitled to the following declarations from the Court, without limitation:

             a. That the Contract Administrator had and has sole authority and responsibility to

                determine the Fifth-Year Adjustment to which New Lansing may be entitled;

             b. That the Contract Administrator may not abrogate to HUD its sole authority and

                responsibility under the Renewal Contract to determine the Fifth-Year Adjustment;




                                                  11
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 12 of 33 PAGEID #: 12




         c. That the Contract Administrator breached the Renewal Contract by abrogating to

            HUD its sole authority and responsibility under the Renewal Contract to determine

            the Fifth-Year Adjustment;

         d. That HUD had and has no authority under the Renewal Contract or the 2012 Guide

            Book to determine, approve or otherwise participate in determining the Fifth-Year

            Adjustment;

         e. That the Contract Administrator’s application of the 140% Rule from the 2017

            Guide Book imposed new and additional procedural and substantive requirements

            not in the 2012 Guide Book which were inconsistent with Section 5’s provision for

            the Fifth-Year Adjustment and breached Section 8 of the Renewal Contract;

         f. That the Contract Administrator, acting in concert with HUD, failed to act fairly

            and in good faith in applying the 140% Rule so as to permit HUD to commission,

            approve and apply FRG’s competing RCS in contravention of Section 5 and Section

            8 of the Renewal Contract;

         g. That the Contract Administrator, acting in concert with HUD, failed to act fairly

            and in good faith by crediting and enforcing FRG’s competing RCS and in

            responding to New Lansing’s analysis and protest dated January 30, 2020;

         h. That New Lansing is presently entitled to a modification of contracts rents pursuant

            to the Fifth-Year Adjustment effective November 1, 2019 consistent with the 2019

            Gill RCS approved by the Contract Administrator;

         i. That New Lansing is entitled to an order of specific performance requiring the

            Contract Administrator to prepare and execute a Rent Schedule based on the




                                             12
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 13 of 33 PAGEID #: 13




               approved 2019 Gill RCS, effective November 1, 2019 for the remaining Fifth-Year

               term;

           j. That New Lansing is further entitled to injunctive relief requiring the Contract

               Administrator to comply with the Court’s declarations of the parties’ rights and

               obligations with respect to the Fifth-Year Adjustment going forward for the

               remaining term of the Renewal Contract; and

           k. That New Lansing is entitled to an award of damages as restitution in an amount

               equal to the difference between the actual contract rents charged by New Lansing

               and the contract rents to which New Lansing was entitled to charge from November

               1, 2019 until such time when New Lansing receives the adjusted rents pursuant to

               the Rent Schedule executed by the Contract Administrator as ordered by the Court.


                                    RELIEF REQUESTED

       WHEREFORE, New Lansing prays the Court to enter judgment in its favor jointly and

severally against the defendants as follows:

       A. Judgment for breach of contract on Count One in favor of New Lansing;

       B. A declaration adjudicating the parties’ respective rights and obligations under the

           Renewal Contract, and including, without limitation, the declarations set forth in Count

           Two;

       C. An order of specific performance requiring the Contract Administrator to prepare and

           execute a Rent Schedule based on the approved 2019 Gill RCS, effective November 1,

           2019 for the remaining Fifth-Year term;




                                                13
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 14 of 33 PAGEID #: 14




      D. An order requiring the Contract Administrator to comply with the Court’s declarations

          of the parties’ rights and obligations with respect to the Fifth-Year Adjustment going

          forward for the remaining term of the Renewal Contract;

      E. An award of damages as restitution against the Contract Administrator in an amount

          equal to the difference between the actual contract rents charged by New Lansing and

          the contract rents to which New Lansing was entitled to charge from November 1, 2019

          until such time when New Lansing receives the adjusted rents pursuant to the Rent

          Schedule executed by the Contract Administrator as ordered by the Court.

      F. An award of prejudgment interest on the award of damages prayed for in E;

      G. An award of costs and reasonable attorney’s fees;

      H. Such other and further relief as the Court deems just and proper.

                                             Respectfully submitted,

                                             /s/ Nelson E Genshaft
                                             Nelson E Genshaft (0011023)
                                             Strip, Hoppers, Leithart,
                                                McGrath & Terlecky Co., LPA
                                             575 South Third Street
                                             Columbus, OH 43215
                                             Telephone: (614) 228-6345
                                             Facsimile: (614) 228-6369
                                             Email: neg@columbuslawyer.net
                                             Attorney for Plaintiff

Motion to Appear Pro Hac Vice to be filed:

____________________________________
Gary R. Greenberg (BBO #209420)
Peter Alley (BBO #552610)
Greenberg Traurig, LLP
One International Place, 20th Floor
Boston, MA 02110
Telephone (617) 310-6000
Facsimile (617) 897-0995
Attorneys for Plaintiff



                                               14
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 15 of 33 PAGEID #: 15




                            EXHIBIT A
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 16 of 33 PAGEID #: 16
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 17 of 33 PAGEID #: 17
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 18 of 33 PAGEID #: 18
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 19 of 33 PAGEID #: 19
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 20 of 33 PAGEID #: 20
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 21 of 33 PAGEID #: 21
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 22 of 33 PAGEID #: 22
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 23 of 33 PAGEID #: 23
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 24 of 33 PAGEID #: 24
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 25 of 33 PAGEID #: 25
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 26 of 33 PAGEID #: 26
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 27 of 33 PAGEID #: 27
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 28 of 33 PAGEID #: 28
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 29 of 33 PAGEID #: 29
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 30 of 33 PAGEID #: 30
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 31 of 33 PAGEID #: 31
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 32 of 33 PAGEID #: 32
Case: 2:20-cv-02475-MHW-CMV Doc #: 1 Filed: 05/15/20 Page: 33 of 33 PAGEID #: 33
